In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
 
No. 14‐1003 
UNITED STATES OF AMERICA, 
                                                      Plaintiff‐Appellee, 

                                    v. 

FRANK CAIRA, 
                                                  Defendant‐Appellant. 
                      ____________________ 

              Appeal from the United States District Court  
         for the Northern District of Illinois, Eastern Division. 
           No. 08 CR 1052‐1 — Rebecca R. Pallmeyer, Judge. 
                      ____________________ 

   ARGUED FEBRUARY 11, 2016 — DECIDED AUGUST 17, 2016 
                ____________________ 
    
   Before RIPPLE, KANNE, and WILLIAMS, Circuit Judges. 
   WILLIAMS, Circuit Judge. Someone used the email address 
gslabs@hotmail.com to contact a Vietnamese website in an at‐
tempt  to  buy  sassafras  oil—a  chemical  that  can  be  used  to 
make the illegal drug known as ecstasy. The website was be‐
ing  monitored  by  the  Drug  Enforcement  Administration, 
which began an investigation that culminated in Frank Caira 
2                                                      No. 14‐1003 

being convicted on drug charges. A key step in the investiga‐
tion  was  learning  that  Caira  was  the  person  behind  the 
gslabs@hotmail.com address. The DEA made that discovery 
by  issuing  administrative  subpoenas  to  technology  compa‐
nies,  without  getting  a  warrant. Arguing  that  the  DEA  con‐
ducted  an  “unreasonable  search”  in  violation  of  the  Fourth 
Amendment, Caira moved to suppress much of the evidence 
against him. The district court denied his motion and we af‐
firm.  Because  Caira  voluntarily  shared  the  relevant  infor‐
mation with technology companies, he did not have a reason‐
able expectation of privacy in the information, so his Fourth 
Amendment rights were not violated.  
    In sentencing Caira, the district judge erred by imposing 
conditions  of supervised  release without  justifying them on 
the record. But Caira is serving a life sentence for another con‐
viction. He is not expected to be released from prison so the 
conditions are not expected to be imposed. If he is released, a 
court can modify the conditions at that point. So the judge’s 
error was harmless and we affirm Caira’s sentence as well. 
                       I. BACKGROUND 
   Between July and September 2008, emails were sent from 
gslabs@hotmail.com  to  an  email  address  associated  with  a 
website  hosted  in  Vietnam.  The  emails  asked  about  buying 
sassafras  oil,  an  ingredient  in  ecstasy.  The  DEA,  which  had 
been  monitoring  the  website,  sent  an  administrative  sub‐
poena  to  Microsoft  Corporation  (the  owner  of  Hotmail,  the 
web‐based email service for @hotmail.com email addresses). 
The subpoena asked for: 
       [A]ll basic subscriber information, including the 
       subscriber’s  name,  address,  length  of  service 
No. 14‐1003                                                         3 

       (including start date) and types of services used 
       including  any  temporarily  assigned  network 
       address,  Passport.net  accounts,  means  and 
       source  of  payment  (including  credit  card  or 
       bank  account  number),  and  the  account  login 
       histories  (IP  Login  history)  of,  the  following 
       email account(s): gslabs@hotmail.com. 
    For  this case, the request for “account login histories (IP 
Login history)” is key. Internet Protocol (abbreviated as “I.P.”) 
addresses are used to identify computers connected to the in‐
ternet.  The  allocation  of  addresses  is  centrally  managed  so 
one  can  look  up  in  a  public  registry  which  internet  service 
provider “owns” a particular address. 
     Responding to the subpoena, Microsoft gave the DEA in‐
formation about instances in which the gslabs@hotmail.com 
account was accessed between July 5 and September 15, 2008. 
For each instance, Microsoft provided the date, time, and an 
I.P. address associated with the computer that accessed the ac‐
count. The DEA saw that 24.15.180.222 was an I.P. address fre‐
quently used to access the account, so it sent an administrative 
subpoena to Comcast Corporation (the owner of that I.P. ad‐
dress). The subpoena asked for: 
       Any  and  all  e‐mail  addresses  associated  with 
       [24.15.180.222];  a)  customer  name  and  other 
       user name(s); b) addresses; c) records of session 
       times  and  durations;  d)  length  of  service  (in‐
       cluding start date) and types of service used; e) 
       telephone  or  instrument  number  or  other  sub‐
       scriber number or identity, including any tem‐
       porarily  assigned  network  address;  and  f) 
       means and source of payment for such service 
4                                                        No. 14‐1003 

        (including  any  credit  card  or  bank  account 
        numbers). 
    Comcast  responded  that  the  address  was  assigned  to 
Anna  Caira,  and  Comcast  gave  the  DEA  Anna’s  home  ad‐
dress. The investigation continued from there and culminated 
in  Anna’s  husband,  Frank  Caira,  being  charged  with  pos‐
sessing and conspiring to manufacture illegal drugs, in viola‐
tion of 21 U.S.C. sections 841(a)(1) and 846. 
    Caira moved to suppress evidence obtained through the 
subpoenas,  arguing  that  the  government’s  inquiry  was  a 
“search”  under  the  Fourth  Amendment,  and  that  a  warrant 
was required. The district court denied that motion and Caira 
pleaded guilty while reserving his right to appeal the denial 
of his suppression motion. This is that appeal. Caira also ap‐
peals his sentence because the district judge imposed condi‐
tions of supervised release without justifying the conditions 
on the record. 
                          II. ANALYSIS 
     A. Caira Did Not Have a Reasonable Expectation of Pri‐
        vacy in His I.P. Addresses 
    The Fourth Amendment provides that “[t]he right of the 
people to be secure in their persons, houses, papers, and ef‐
fects, against unreasonable searches and seizures, shall not be 
violated.”  U.S.  Const.  amend.  IV.  Caira  contends  that  the 
DEA’s actions amounted to an unreasonable search. The dis‐
trict court disagreed. We review the court’s legal conclusions 
de  novo,  as  well  as  its  treatment  of  mixed  questions  of  law 
and fact; we review its factual findings for clear error. United 
States v. Henderson, 748 F.3d 788, 790 (7th Cir. 2014). 
No. 14‐1003                                                          5 

    Under  the  Fourth  Amendment,  a  “search”  occurs  when 
“the government violates a subjective expectation of privacy 
that society recognizes as reasonable.” Kyllo v. United States, 
533 U.S. 27, 33 (2001); see Katz v. United States, 389 U.S. 347, 361 
(1967) (Harlan, J., concurring). Caira argues that I.P. addresses 
reveal information about a computer user’s physical location, 
and people have both a subjective and objectively reasonable 
expectation of privacy in their physical location. But in United 
States v. Miller, 425 U.S. 435 (1976), and Smith v. Maryland, 442 
U.S.  735  (1979),  the  Supreme  Court  developed  a  bright‐line 
application of the reasonable‐expectation‐of‐privacy test that 
is relevant here. In what has come to be known as the “third‐
party doctrine,” the Court held that “a person has no legiti‐
mate  expectation  of  privacy  in  information  he  voluntarily 
turns  over  to  third  parties  …  even  if  the  information  is  re‐
vealed on the assumption that it will be used only for a limited 
purpose and the confidence placed in the third party will not 
be betrayed.” Smith, 442 U.S. at 743–44 (citing Miller, 425 U.S. 
at 442–44).  
    In Miller, the defendant had no reasonable expectation of 
privacy in his banking records, even though they contained 
sensitive  financial  information,  because  he  had  voluntarily 
shared the information with a third party—the bank. 425 U.S. 
at 442–44. And in Smith, the defendant had no reasonable ex‐
pectation of privacy in the phone numbers he dialed from his 
home  phone  because,  as  a  necessary  step  in  placing  phone 
calls, he shared that information with the phone company. 442 
U.S. at 743–44. Even if such defendants had a subjective expec‐
tation of privacy, Miller and Smith held that once information 
is voluntarily disclosed to a third party, any such expectation 
is “not one that society is prepared to recognize as reasona‐
6                                                        No. 14‐1003 

ble.” Smith, 442 U.S. at 743 (internal quotation marks and ci‐
tation omitted). Accordingly, the government’s pursuit of the 
information  “was  not  a  ‘search,’  and  no  warrant  was  re‐
quired.” Smith, 442 U.S. at 746. 
     Caira complains about the DEA’s inquiry into the I.P. ad‐
dresses  that  were  used  to  access  gslabs@hotmail.com.  In 
United  States  v.  Weast,  the  Fifth  Circuit  wrote  that  I.P.  ad‐
dresses are broadcast “far and wide in the course of normal 
internet use.” 811 F.3d 743, 747 (5th Cir. 2016). Caira has not 
argued that such a description is inaccurate; indeed, his law‐
yer  appeared  to  concede  as  much  at  oral  argument.  In  any 
event Miller and Smith control if Caira shared his I.P. address 
with even one third party. See, e.g., United States v. Christie, 624 
F.3d 558, 573–74 (3rd Cir. 2010) (because defendant shared his 
I.P. address with the websites he visited, the government did 
not need a warrant to obtain that address through the admin‐
istrator of one of those websites); United States v. Beckett, 369 
F. App’x 52, 56 (11th Cir. 2010) (nonprecedential) (defendant 
did not have a reasonable expectation of privacy in his I.P. ad‐
dress because that information is “transmitted during internet 
usage” and is “necessary for the [internet service providers] 
… to perform their services”); United States v. Perrine, 518 F.3d 
1196,  1204–05  (10th  Cir.  2008)  (defendant  had  no  “Fourth 
Amendment  privacy  expectation”  in  his  I.P.  address,  which 
he had shared with Yahoo! by using an online chat service); 
United States v. Forrester, 512 F.3d 500, 510 (9th Cir. 2008) (de‐
fendant  had  no reasonable expectation of  privacy in  the  I.P. 
addresses  of  websites  he  visited,  because  he  voluntarily 
shared that information with his internet service provider, as 
was necessary to view the websites). 
No. 14‐1003                                                        7 

    Here, Caira shared his I.P. address with a third party—Mi‐
crosoft.  When  he  used  his  home  computer  and  sent  his 
username and password to Microsoft, he expected to see his 
Hotmail  inbox  displayed  on  his  home  computer  screen.  It 
would have done him no good if his inbox was instead dis‐
played on the screen attached to his computer at work, or a 
computer at the public library, or the computer he used years 
earlier when first signing up for a Hotmail account. So every 
time he logged in, he sent Microsoft his I.P. address, specifi‐
cally so that Microsoft could send back information to be dis‐
played  where  Caira  was  physically  present.  So  this  case  is 
controlled by Miller and Smith. See Smith, 442 U.S. at 742 (“All 
telephone users realize that they must ‘convey’ phone num‐
bers to the telephone company, since it is through telephone 
company  switching  equipment  that  their  calls  are  com‐
pleted.”); see also United States v. Graham, 2016 U.S. App. LEXIS 
9797, at *21 (4th Cir. May 31, 2016) (en banc) (“[L]ike the de‐
fendant in Smith, 442 U.S. at 745, Defendants here did ‘assume 
the risk’ that the phone company would make a record of the 
information necessary to accomplish the very tasks they paid 
the phone company to perform. They cannot now protest that 
providing this essential information was involuntary.”). 
     This case parallels the Tenth Circuit’s case in United States 
v.  Perrine,  518  F.3d  1196.  Here,  law  enforcement  observed  a 
suspicious conversation on Microsoft’s email service. In Per‐
rine, it was Yahoo!’s online chat service. Id. at 1199–1201. Here, 
the government sent a subpoena asking Microsoft for I.P. ad‐
dresses  associated  with  gslabs@hotmail.com.  In  Perrine,  the 
subpoena  asked  Yahoo!  for  addresses  associated  with  the 
username “stevedragonslayer.” Id. at 1199. In each case, offi‐
cials studied the subpoena response, focused on a particular 
8                                                        No. 14‐1003 

I.P. address, and sent a second subpoena, to the internet ser‐
vice provider that owned the address of interest (here, Com‐
cast;  in  Perrine,  Cox  Communications).  In  each  case,  the  re‐
sponse  to  that  second  subpoena  led  to  the  defendant’s  resi‐
dence, which led to  criminal charges against the defendant. 
See Perrine, 518 F.3d at 1199–1200. The Perrine court held that 
Perrine had no “Fourth Amendment privacy expectation” in 
the “information he gave to Yahoo! and Cox.” Id. at 1204. A 
parallel conclusion here would require us to affirm the denial 
of Caira’s motion to suppress.  
    But  Caira  urges  reversal,  arguing  that  his  case  is  special 
because the DEA discovered the I.P. address associated with 
his  home—and  the  DEA  knew  that  would  happen,  because 
people often check their email from home—and the home is 
given  special  protection  under  the  Fourth  Amendment,  see 
Payton v. New York, 445 U.S. 573, 586 (1986); Kyllo, 533 U.S. at 
40.  That  argument  is  foreclosed  by  Smith,  in  which  govern‐
ment  officials  sought  information  that  they  knew  was  con‐
nected to the defendant’s home, and in which the Court ex‐
plicitly rejected an argument identical to Caira’s:  
       Petitioner  argues,  however,  that,  whatever  the 
       expectations  of  telephone  users  in  general,  he 
       demonstrated an expectation of privacy by his 
       own conduct here, since he used the telephone 
       in his house to the exclusion of all others. But the 
       site of the call is immaterial for purposes of anal‐
       ysis in this case. Although petitioner’s conduct 
       may have been calculated to keep the contents of 
       his  conversation  private,  his  conduct  was  not 
       and could not have been calculated to preserve 
       the privacy of the number he dialed. Regardless 
No. 14‐1003                                                        9 

       of  his  location,  petitioner  had  to  convey  that 
       number to the telephone company in precisely 
       the same way if he wished to complete his call. 
       The fact that he dialed the number on his home 
       phone  rather  than  on  some  other  phone  could 
       make no conceivable difference, nor could any 
       subscriber rationally think that it would.  
442 U.S. at 743 (internal citations, quotation marks, and brack‐
ets omitted; emphasis in original). 
    Citing United States v. Jones, 132 S. Ct. 945 (2012), Caira next 
argues that his case is special because of the sheer volume of 
information collected by the DEA. In Jones, the Court held that 
“the attachment of a Global‐Positioning‐System (GPS) track‐
ing device to an individual’s vehicle, and subsequent use of 
that  device  to  monitor  the  vehicle’s  movements  on  public 
streets,” constituted a Fourth Amendment search. Id. at 948. 
Justice Scalia’s lead opinion applied a framework that is not 
relevant here, id. at 949–54, but the concurring opinions ad‐
dressed the relevant reasonable‐expectation‐of‐privacy issue. 
Traditionally, a person had no reasonable expectation of pri‐
vacy in his movements on public streets, so it would not be a 
“search” if officers watched him. Id. at 953 (citing United States 
v. Knotts, 460 U.S. 276, 281 (1983); Kyllo, 533 U.S. at 31–32). But 
two  concurring  opinions,  signed  by  five  Justices  total,  ex‐
pressed  the  view  that  technology  has  changed  the  constitu‐
tional  calculus  by  dramatically  increasing  the  amount  and 
precision of data that the government can easily collect. Id. at 
955–56 (Sotomayor, J., concurring); 964 (Alito, J., concurring). 
    Jones concerned GPS tracking technology, which is not at 
issue  here.  Nonetheless,  Caira  argues  that  “the  government 
was  essentially  given  data  that  was  equivalent  to  placing  a 
10                                                      No. 14‐1003 

tracking  device”  on  him.  That  is  unhelpful  exaggeration.  In 
concluding that “longer term” use of GPS technology consti‐
tutes  a  Fourth  Amendment  search,  id.  at  955,  964,  the  Jones 
concurrences noted that such technology can monitor “every 
single movement,” id. at 964, and so can reveal “trips to the 
psychiatrist, the plastic surgeon, the abortion clinic, the AIDS 
treatment center, the strip club, the criminal defense attorney, 
the by‐the‐hour motel, the union meeting, the mosque, syna‐
gogue or church, the gay bar and on and on,” id. at 955 (quot‐
ing People v. Weaver, 12 N.Y.3d 433, 441–442 (N.Y. 2009)). But 
here,  the  government  only  received  records  of  the  I.P.  ad‐
dresses Caira used to log in to his Hotmail account. He did so 
from two unsurprising places: home and work. The govern‐
ment received no information about how he got from home to 
work,  how  long  he  stayed  at  either  place,  or  where  he  was 
when he was not at home or work. On days when he did not 
log in, the government had no idea where he was. Plainly, the 
government had no “tracking device.” 
    More fundamentally, Jones did not do away with the third‐
party doctrine. It had no occasion to, because the government 
used its own GPS device to track Jones’s location—he had not 
shared his  location with any third party. Caira criticizes the 
third‐party doctrine and he is by no means alone in that criti‐
cism. Justice Sotomayor wrote that the doctrine “is ill suited 
to the digital age, in which people reveal a great deal of infor‐
mation about themselves to third parties in the course of car‐
rying out mundane tasks.” Id. at 957; see also Graham, 2016 U.S. 
App. LEXIS 9797 at *39 (“[A]lthough the Court formulated the 
third‐party  doctrine  as  an  articulation  of  the  reasonable‐ex‐
pectation‐of‐privacy  inquiry,  it  increasingly  feels  like  an  ex‐
ception. A per se rule that it is unreasonable to expect privacy 
No. 14‐1003                                                             11 

in information voluntarily disclosed to third parties seems un‐
moored from current understandings of privacy.”).  
    The  critique  advanced  by  Caira,  Justice  Sotomayor,  and 
others, is not new. It was made in both Miller and Smith—in 
dissent. Miller, 425 U.S. at 451 (Brennan, J., dissenting); Smith, 
442 U.S. at 750 (Marshall, J., dissenting). So it is true that at 
least one Justice believes “it may be necessary” to reconsider 
the third‐party doctrine. Jones, 132 S. Ct. at 957 (Sotomayor, J., 
concurring). But it is also true that “[t]he Supreme Court has 
… twice rejected [Caira’s critique]. Until the Court says other‐
wise, these holdings bind us.” Graham, 2016 U.S. App. LEXIS 
9797 at *27. Because Caira voluntarily shared his I.P. addresses 
with Microsoft, he had no reasonable expectation of privacy 
in those addresses. So the DEA committed no Fourth Amend‐
ment “search” when it subpoenaed that information, and the 
district court was right to deny Caira’s motion to suppress. 
    B. Supervised Release Error Was Harmless 
   Caira  also  appealed  his  sentence.  The  district  judge  sen‐
tenced  him  to  twenty‐five  years  in  prison,  followed  by  five 
years of supervised release. The judgment specified fourteen 
conditions  of  supervised  release,  but  those  conditions  were 
not justified on the record at Caira’s sentencing hearing. Ordi‐
narily, that would require us to remand for resentencing. See 
United States v. Thompson, 777 F.3d 368 (7th Cir. 2015); United 
States  v.  Kappes,  782  F.3d  828  (7th  Cir.  2015);  United  States  v. 
Johnson, 765 F.3d 702, 710–11 (7th Cir. 2014). 
    But Caira’s case has a wrinkle. Before pleading guilty, in 
an attempt to avoid conviction, he tried to have the prosecutor 
and DEA agent murdered. For that, he was sentenced to life 
in prison. See United States v. Caira, 737 F.3d 455 (7th Cir. 2013). 
12                                                       No. 14‐1003 

Citing  United  States  v.  Bour,  804  F.3d  880,  887–88  (7th  Cir. 
2015), the government argues that the district judge’s failure 
to justify the conditions of  supervised  release on the record 
was  harmless  because:  (i)  Caira  will  not  be  released  from 
prison so he will not be subject to the conditions; and (ii) if for 
some  reason  he  is  released  one  day,  a  court  can  modify  the 
conditions at that point, see 18 U.S.C. § 3583(e)(2). The govern‐
ment  argues  that  such  an  approach  is  preferable  because  it 
avoids “perpetuating expensive and time‐consuming appeals 
and resentencings.” Id. at 888 (citing United States v. Silvious, 
512 F.3d 364, 371 (7th Cir. 2008); United States v. Tejeda, 476 F.3d 
471, 475 (7th Cir. 2007)). Caira did not respond to that argu‐
ment in his reply brief, and we find it persuasive. 
                       III. CONCLUSION 
      We AFFIRM the judgment of the district court.